Title: To Thomas Jefferson from James Caller, 31 March 1807
From: Caller, James
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Fort Staudert March 31st. 1807
                        
                        I am inform’d this day that Mr Murry the Receiver of Public Monies for the sale of Lands of this District
                            have resign’d that office—I request you sir as a Citizen to appoint Lemuel Henry his successor—for his integrity and
                            tallents, I refer you to Governor Williams’s recommendation of him as Councellr of this Territory and Thomas, H, Williams
                            Register, whom a few Months ago recommended him to that office, to you
                        I am sir yr most ob’t
                        
                            James Caller
                            
                        
                        
                            Washington County
                            M. Territory
                        
                    